PER CURIAM:
Arthur Lee Gooden, II, appeals the district court’s order dismissing his complaint entitled “criminal complaint for: genocide, civil rights offenses resulting in death, human trafficking, and treason.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gooden v. United States, No. 4:13-cv-00126-MSD-TEM (E.D.Va. filed Oct. 8 & entered Oct. 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.